UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No.1) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) of THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 333-136448 333-128160-01 33-99736-01 333-3526-01 333-39365-01 333-61394-01 TANGER PROPERTIES LIMITED PARTNERSHIP (Exact name of Registrant as specified in its Charter) NORTH CAROLINA 56-1822494 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 3200 Northline Avenue, Suite 360, Greensboro, North Carolina 27408 (Address of principal executive offices) (Zip code) (336) 292-3010 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ý Smaller reporting company ¨ Indicated by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No ý EXPLANATORY NOTE We are filing this Amendment No.1 (the “Form 10-Q/A”) to our Quarterly Report on Form 10-Q for the quarter ended June 30, 2008 (the “Form 10-Q”), as filed with the Securities and Exchange Commission, or the SEC, on August 1, 2008, to amend the certifications of the Chief Executive Officer and Principal Financial and Accounting Officer originally filed as Exhibits31.1 and 31.2, which inadvertently included an incorrect version of paragraph 5 of the certification.This Form 10-Q/A is solely limited to correcting the certifications.Since this Form 10-Q/A does not reflect events occurring after the filing of the Form 10-Q or modify or update those disclosures affected by subsequent events, all information other than the language of the certifications is unchanged. PART I – FINANCIAL INFORMATION Item 4.Controls and Procedures Based on the most recent evaluation, the Chief Executive Officer of the Operating Partnership’s general partner and the Vice President, Treasurer and Assistant Secretary (Principal Financial and Accounting Officer) have concluded that the Operating Partnership’s disclosure controls and procedures (as defined in
